Mahoney, P. J., and Sweeney, J.,
concur in part and dissent in part in the following memorandum by Mahoney, P. J. Mahoney, P. J. (concurring in part and dissenting in part). Our sole disagreement with the majority’s statement in this case involves the propriety of the trial court’s ruling allowing two photographs of the victim to be admitted into evidence over objection as part of the People’s direct case. Since the extent of the victim’s injuries and the fact that the knife was found by police in her back up to the hilt were not challenged in any way by defendant, and there was no suggestion by the People that defendant actually engaged in the attack, it does not appear to us that the photographs were necessary for any relevant evidentiary purpose (People v Pobliner, 32 NY2d 356, 369, cert den 416 US 905). It was therefore error for the trial court to allow these photographs to be introduced into evidence over objection by defense counsel since the only remaining reason for their introduction was to prejudice defendant by arousing the emotions of the jury. Since the case against defendant on the attempted murder charge was far from overwhelming, this error of law regarding that single count in the indictment cannot be deemed harmless and requires reversal (People v Crimmins, 36 NY2d 230, 241).